In an action inter alia on a lease, plaintiff appeals from an order of the Supreme Court, Nassau County, dated September 10, 1975, which granted defendants’ motion to dismiss the complaint on the ground of forum non conveniens. Order reversed, with $50 costs and disbursements, and motion denied. Upon the present facts, it appears that New York is a convenient forum and that, in the interest of justice, the action should not be heard in California. Plaintiff has its principal place of business in New York and the lease provides that all actions arising thereunder be litigated in New York. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.